Title: To James Madison from Louis-André Pichon, 25 September 1802
From: Pichon, Louis-André
To: Madison, James


Monsieur,
Frankfort Pensa. le 25. 7bre. 1802.
Je vois par une correspondance qui a eu lieu dernierement entre Son Excellence le Gouverneur de la Caroline du Sud et l’agent commercial de la République française à charleston que les bruits qui ont circulé relativement aux prisonniers de couleur qui Sont Sur les fregates françaises de relâche à New York ont acquis assez de crédit pour exciter dans l’esprit du Gouverneur de cet Etat des appréhensions qui lui ont paru assez Sérieuses pour être communiquée et pour exiger de Sa part des mesures de précaution. Mr. Le President des Etats Unis, J’en ai la confiance, ne partage point ces appréhensions et Je vous prie, Monsieur, de l’assurer qu’elles ne Sont point fondées.
Sachant que la présence des frégates pourait les faire naitre J’ai, dès leur arrivée, donné au commissaire de la République à New York des instructions propres à les prévenir et depuis Je me Suis rendu exprès dans cette ville pour hâter le départ de la division qui va mettre au premier moment à la voille pour france Sauf une frégate qui retourne à la Guadeloupe mais à laquelle on otera tous Ses prisonniers.
Afin de détruire plus efficacement toutes les impressions de cette nature J’ai l’honneur, Monsieur, de vous envoyer l’extrait des instructions que Je donne au commissaire de la Repe. française à New York. Je vous prie, Monsieur, de vouloir bien les communiquer à Monsieur le Président des Etats Unis et d’agréer l’assurance de mon respect et de ma haute consideration.
L. A. Pichon
 
Condensed Translation
Sees by recent correspondence between the governor of South Carolina and the French commercial agent at Charleston that reports circulating about black prisoners on board the French frigates at New York have excited apprehensions in the governor and led him to express serious concern and to require precautionary measures. Feels confident the president does not share these apprehensions and assures JM they are unfounded. Knowing the frigates’ presence could give birth to such concerns, gave instructions to the French commissary in New York to prevent them and then went to New York himself to hasten the squadron’s departure. It will leave for France at the earliest opportunity, except for one frigate which will return to Guadeloupe with all prisoners removed. Sends JM an extract of the instructions he gave the French commissary in New York and asks JM to communicate it to the president.
 

   
   RC and enclosure (DNA: RG 59, NFL, France).



   
   Pichon enclosed an extract of his letter to Louis Arcambal, 25 Sept. 1802 (2 pp.; in French), requesting him to check ship manifests to see that all the West Indian prisoners who arrived in New York aboard the French frigates departed with them. Should any prisoners have escaped, he went on, Arcambal was to get descriptions of them so that Pichon might pass them on to the U.S. government.


